Case 19-21714 Doc45 Filed 02/01/20 Page 1 of 9

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

 

 

In re:
Christie Leigh Morris : Case No. 19-21714-TJC
Chapter 13
Debtor
CHAPTER 13 PLAN

 

Original Plan Amended Plan Modified Plan

Ee GENERAL PLAN PROVISIONS.

The Debtor proposes the following Chapter 13 Plan and makes the following
declarations (mark one of the following boxes that apply for each of 1.1, 1.2, and 1.3.
below). If a box is marked as “does not...” or if more than one box is marked in
each section, the provision will be ineffective if set out later in the plan.

1.1 Declaration as to Nonstandard Provisions.
This Plan: X does not contain nonstandard provisions.
OR _ contains nonstandard provisions set out in Section 9 below.

1.2 Declaration as to Limiting Secured Claims.
This Plan: X does not limit the amount of a secured claim.
OR _ limits the amount of a secured claim based on the value of the collateral
securing the claim as set out in Sections 5.1 through 5.4 below.

1.3 Declaration as to Avoiding Security Interests.

This Plan: X does not avoid a security interest or lien.
OR _avoids a security interest or lien as set out in Section 5.1 through 5.4
below.

2. NOTICES.
You should read this plan carefully and discuss it with your attorney if you have
one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

2.1. Notices to Creditors.

Your rights may be affected by this Plan. Your claim may be reduced, modified,
or eliminated. The declarations set out in Section I above may be of particular
importance.

 
Case 19-21714 Doc45 Filed 02/01/20 Page 2 of 9

If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or
your attorney must file an objection to confirmation at least 7 days before the date set for
the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
Court may confirm this Plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
claim in order to be paid under the Plan.

2.2. Notices to Debtors.

This form lists options that may be appropriate in some cases, but not all cases.
Just because an option is listed on the form does not mean that it is appropriate for you.
Plans contrary to the local rules and Court rulings may not be confirmed.

aa PLAN TERMS.

The Debtor’s future earnings are submitted to the supervision and control of the
Trustee, and the Debtor will pay as follows (mark and complete one of 3.1, 3.2, or 3.3
and/or 3.4 below; and, optionally, 3.5 as applicable):

3.1 Even Monthly Payments.
per month for a term of __ months.

OR
3.2. Varying Monthly Payments.
$ 398.00 per month for 5 month(s),
§ 500.00 per month for 55 month(s),
$ per month for month(s), for a total term of
months. OR
33 Varying Monthly Payments Before and After Confirmation.
$ per month before confirmation of this Plan (use Section 4.6.1

below to list the adequate protection payments to be made before confirmation), and $
per month after confirmation of this plan, for a total term of
months.
AND/OR
3.4 Additional Payments.
In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor
will make the payments listed below:
Amount Date Source of Payment

3.5 Additional Payment of Tax Refunds.

The Debtor will provide the Trustee with copies of state and federal tax returns
for the years listed below within 15 days of filing the returns (and must timely file the
returns on or before April 15 of each year). Not later than June 1 of each year, the Debtor

Z

 
Case 19-21714 Doc45_ Filed 02/01/20 Page 3of9

will pay into the Plan the amount of refunds exceeding $ (the amount already
pro rated on Schedule I, if any) for each of the listed years unless otherwise ordered by
the Court. The tax refund payments are in addition to, and not a credit against, the other
payments required to be paid under the Plan. The Debtor will not make any change to the
number of any federal and state tax withholding allowances claimed as of the petition
date without 30 days prior notice to the Trustee.

This commitment covers tax years (list):

4. DISTRIBUTION OF PLAN PAYMENTS.
From the payments made, the Trustee will make distributions in the order listed
below:

4.1 Trustee’s Commission.
The Trustee will receive the allowed Trustee commission under 11 U.S.C.
§ 1326(b)(2).

4.2. Administrative Claims.

Next to be paid, except as provided in Section 4.3 below, are administrative
claims under 11 U.S.C. § 507(a)(2), including Debtor’s Counsel fee balance of $1,500.00
due and payable pursuant to a fee arrangement made under Subparagraphs 4.A, B, or C of
Appendix F to the Local Bankruptcy Rules.

4.3 Domestic Support Obligations and Non-Appendix F Attorney Fees.

Next to be paid, at the same time and pro rata, are allowed unsecured claims for:
(i) domestic support obligations under 11 U.S.C. § 507(a)(1); and (i) any Debtor’s
Counsel fee allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy Court order following
an application pursuant to a fee arrangement under Section 7 of Appendix F to the Local
Bankruptcy Rules. Debtor’s Counsel fee balance to be paid through the Plan is expected
to be in the amount of $0.00.

4.4 Former Chapter 7 Trustee Claims.
Next to be paid are any claims payable to the former Chapter 7 Trustee under 11
U.S.C. § 1326(b)(3). List the monthly payment: N/A

4.5 Priority Claims.
Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (19).
List the expected claims below:

Priority Creditor Expected Claim Amount
n/a

4.6 Secured Claims.

Next to be paid, at the same time and pro rata with payments on priority claims
under Section 4.5 above, are secured claims as set forth below. The holder of an allowed
secured claim retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i). Any allowed secured

3

 
Case 19-21714 Doc45_ Filed 02/01/20 Page 4of9

claim listed in the Plan to be paid by the Trustee will be deemed provided for under the
Plan. Any allowed secured claim not listed in the Plan to be paid by the Trustee, or not
stated to be paid outside of or otherwise addressed in the Plan, will be deemed not
provided for under the Plan and will not be discharged.

4.6.1. Adequate Protection Payments for Claims Secured by or

Subject to a
Lease of Personal Property

Beginning not later than 30 days after the petition date and until the Plan
is confirmed, the Debtor will directly pay adequate protection payments for claims
secured by or subject to a lease of personal property for: None or the Claims Listed
Below (mark one box only). After confirmation of the Plan, the claims will be paid
under Section 4.6.3. Make sure to list the amount of the monthly payment the Debtor
will pay before confirmation, and list the last 4 digits only of the account number, if any,
the lienholder uses to identify the claim:

 

Lessor/ Property/
Lienholder Collateral Acct. No (last 4 numbers). Monthly Payment
n/a

4.6.2. Pre-petition Arrears on Secured Claims.

Pre-petition arrears on secured claims will be paid through the Plan in
equal monthly amounts while the Debtor directly pays post-petition payments beginning
with the first payment due after filing the petition for: None or the Claims Listed Below
(mark one box only). The claims listed below include: Claims Secured by the Debtor's
Principal Residence and/or Other Property .

Monthly No.
of.
Lienholder Collateral Arrears Payment

Months.
n/a

4.6.3. Secured Claims Paid Through the Plan.

The following secured claims will be paid through the Plan in equal
monthly amounts for: None or the Claims Listed Below (mark one box only). Such
secured claims include secured claims altered under Sections 5.1 through 5.5 below.
Make sure to list the interest rates to be paid:

Monthly No.
of.
Lienholder Collateral Amount %Rate Payment
Months.
Mid-Atlantic Utilities 13746 Palmetto Circle $839.45

Germantown, MD 20874

 
Case 19-21714 Doc45 Filed 02/01/20 Page 5 of9

4.6.4. Surrender Collateral to the Lienholder.

The Debtor will surrender collateral to the lienholder for: None or the
Claims Listed Below (mark one box only). Describe the collateral securing the claim.
Any allowed claim for an unsecured deficiency will be paid pro rata with general
unsecured creditors. Unless the Court orders otherwise, a claimant may amend a timely
filed proof of claim for an unsecured deficiency after entry of the confirmation order as
follows: (a) the amended proof of claim asserting an unsecured deficiency claim for real

property shall be filed within days (no less than 180 days) after entry of the
confirmation order: (b) the amended proof of claim asserting an unsecured deficiency
claim for personal property shall be filed within days (no less than 60 days) after

entry of the confirmation order. Upon plan confirmation, the automatic stay of 11 U.S.C.
§§ 362 and 1301 terminates, if not terminated earlier, as to the collateral listed:

Lienholder Collateral to be Surrendered

 

n/a

4.6.5. Secured Claims Outside of the Plan.

The Debtor will directly pay the secured claims outside of the Plan for:
None or the Claims Listed Below (mark one box only). Such claims are deemed
provided for under the Plan. The Debtor will also directly pay outside of the Plan the
unsecured portion of a claim that is only partially secured, and any such unsecured claim

is deemed provided for under the Plan:
Lienholder Collateral to Be Paid for Outside of the Plan

PHH Mortgage Services 13746 Palmetto Circle
Germantown, MD 20874

Nissan Motor Acceptance 2016 Nissan Rogue

4.6.6 Secured Claim Not Listed in the Plan.
The Debtor will directly pay any allowed secured claim not listed in the
Plan outside of the Plan. Any such claim will not be discharged.

n/a

4.6.7. Additional Payments on Secured Claims.

If the Trustee is holding more funds than those needed to make the
payments under the Plan for any month, the Trustee may pay amounts larger than those
listed in Sections 4.6.2 and 4.6.3 pro rata.

n/a

 
Case 19-21714 Doc45 Filed 02/01/20 Page6 of 9

4.7. Unsecured Claims.
After payment of all other claims, the remaining funds will be paid on allowed
general unsecured claims as follows (mark one box only):

X Pro Rata __ 100% __ 100% Plus % Interest.

If there is more than one class of unsecured claims, list each class and how it is to be
treated:
Class of Unsecured Creditors Treatment

n/a

5. THE AMOUNT AND VALUATION OF CLAIMS.

Secured creditors holding claims treated under Section 5 retain their liens until
the earlier of: the payment of the underlying debt determined under nonbankruptcy law;
or discharge under 11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as
provided in 11 U.S.C. § 1328(f), the notice of Plan completion. If the case is dismissed
or converted without completion of the Plan, liens shall also be retained by the holders to
the extent recognized under applicable nonbankruptcy law.

5.1. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through

the Plan.

The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through
the Plan for: None or the Claims Listed Below (mark one box only). The claims listed
below include: Claims Secured by the Debtor’s Principal Residence and/or Other
Property . Make sure to list the value of the collateral proposed to be paid through the
Plan plus any interest below and in Section 4.6.3 above, as appropriate. Separately file:
evidence of the collateral’s value; the existence of any superior lien; the exemption
claimed; and the name, address, and nature of ownership of any non-debtor owner of the
property. If the lienholder has not filed a proof of claim, also separately file evidence of
the amount of the debt secured by the collateral. The amount and interest rate of the
claim is set as listed below or by superseding Court order. A proof of claim must be filed
before the Trustee makes payments. Any undersecured portion of such claim shall be
treated as unsecured.

Monthly No.
of.
Lienholder Collateral Value “Rate Payment
Months.

n/a

5.2. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. §506 by

 
Case 19-21714 Doc45 Filed 02/01/20 Page 7 of 9

Separate Motion or an Adversary Proceeding.

The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by
separate motion or an adversary proceeding for: None or the Claims Listed Below (mark
one box only). The amount and interest rate of the claim will be set by Court order.
Make sure to list the value of the collateral proposed to be paid through the plan plus any
interest as determined by the Court in Section 4.6.3 above, as appropriate. A proof of
claim must be filed before the Trustee makes payments. Any undersecured portion of
such claim shall be treated as unsecured.

Lienholder Collateral
n/a

5.3. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)*
Through the Plan.

The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)*
through the Plan for: None or the Claims Listed Below (mark one box only). Make sure
to list the value of the collateral proposed to be paid through the Plan plus any interest
below and in Section 4.6.3 above, as appropriate. Separately file: evidence of the
collateral’s value; the existence of any superior lien; the exemption claimed; and the
name, address, and nature of ownership of any non-debtor owner of the property. If the
lienholder has not filed a proof of claim, also separately file evidence of the amount of
the debt secured by the collateral. The amount and interest rate of the claim is set as
listed below or by superseding Court order. A proof of claim must be filed before the
Trustee makes payments. Any undersecured portion of such claim shall be treated as
unsecured.

Monthly No.
of.
Lienholder Collateral Value %Rate Payment

Months.
*Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an
exemption if the lien is a judicial lien or a nonpossessory, non-purchase money security
interest in certain property.

n/a

5.4. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by

Separate
Motion or an Adversary Proceeding.

The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by
separate motion or an adversary proceeding for: None or the Claims Listed Below (mark
one box only). The amount and interest rate of the claim will be set by Court order.
Make sure to list the value of the collateral proposed to be paid through the Plan plus any
interest as determined by the Court in Section 4.6.3 above, as appropriate. A proof of
claim must be filed before the Trustee makes payments. Any undersecured portion of

 
Case 19-21714 Doc45 Filed 02/01/20 Page 8 of 9

such claim shall be treated as unsecured.

Lienholder Collateral

*Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an
exemption if the lien is a judicial lien or a nonpossessory, non-purchase money security
interest in certain property.

n/a

5.5. Claims Excluded from 11 U.S.C. § 506**.

The Debtor will pay through the Plan the following claims excluded from 11
U.S.C. § 506** in full plus any interest for: None or the Claims Listed Below (mark one
box only). Make sure to list the amount proposed to be paid through the Plan plus any
interest below and in Section 4.6.3 above, as appropriate. The amount of each claim to
be paid will be established by the lienholder’s proof of claim or Court order. The interest
rate of the claim is set as listed below or by superseding Court order. A proof of claim
must be filed before the Trustee makes payments.

Amount to Monthly No.
of.
Lienholder Collateral Be Paid %Rate Payment
Months.

**Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a
purchase money security interest securing a debt incurred within the 910-day period
preceding the petition date, and the collateral consists of a motor vehicle acquired for
the personal use of the Debtor, or the collateral consists of any other thing of value if the
debt was incurred during the 1-year period preceding the petition date.

n/a

6. APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.

Payments made by the Chapter 13 Trustee on account of arrearages on pre-
petition secured claims may be applied only to the portion of the claim pertaining to pre-
petition arrears, so that upon completion of all payments under the Plan, the loan will be
deemed current through the petition date.

7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

Any unexpired lease with respect to personal property that has not previously
been assumed during the case, and is not assumed in the Plan, is deemed rej ected and the
stay of 11 U.S.C §§ 362 and 1301 is automatically terminated with respect to such
property. The following executory contracts and/or unexpired leases are assumed or
rejected for: None or the Claims Listed Below (mark one box only). Any claim for
rejection damages must be filed within 60 days from entry of the order confirming this

8

 
Case 19-21714 Doc45 Filed 02/01/20 Page 9 of 9

Plan.

Lessor or Subject of

Contract Holder Lease or Contract Assumed
Rejected.

n/a

8. REVESTING PROPERTY OF THE ESTATE.

Title to the Debtor’s property shall revest in the Debtor when the Debtor is
granted a discharge pursuant to 11 U.S.C. § 1328; or, if the Debtor cannot receive a
discharge as provided in 11 U.S.C. § 1328(f), upon the notice of Plan completion; or
upon dismissal of the case.

9. NON-STANDARD PROVISIONS.
Any non-standard provision placed elsewhere in the Plan is void. Any and all

non-standard provisions are: None or Listed Below (mark one box only).
Non-Standard Plan Provisions

n/a

10. SIGNATURES.

The Debtor’s signature below certifies that the Plan provisions above are all the
terms proposed by the Debtor, and the Debtor has read all the terms and understands
them. The signature below of the Debtor and Debtor’s Counsel, if any, also certifies that
the Plan contains no non-standard provision other than those set out in Section 9 above.

Date: 02/01/2020 /s/ Christie Leigh Morris
Christie Leigh Morris, Debtor

 
